I disagree with the majority's analysis of the extent of the plaintiff's disability in this case and respectfully dissent.
In my opinion the plaintiff is this case is entitled to ongoing temporary total disability benefits. Plaintiff is owed a presumption of ongoing total disability and furthermore has shown evidence of ongoing total disability regardless of the presumption. Furthermore, the defendant in this case should not be allowed to profit from wrongly withholding medical treatment, which, in effect, strangled the plaintiff's ability to prove disability.
                                  S/_______________ CHRISTOPHER SCOTT COMMISSIONER